DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 16 recite “the lower spacer structure includes first and second lower spacers …the first lower spacer includes an oxide, and contacts the lower sidewall of the bit line structure, but does not contact the contact plug structure, and the second lower spacer includes a material different from any of the materials of the first lower spacer.” Similar language is present in claims 2-5, 7-11, 13-15, and 17-20. Claims 9, 14 and 16 recite “the upper spacer structure includes first, second, and third upper spacers that are sequentially stacked in the horizontal direction, and the first upper spacer of the upper spacer structure contacts the sidewall of the other portions of the bit line structure. “
It is unclear whether “the first lower spacer” and “the second lower spacer” are portions of the “first and second lower spacers,” or if they are different spacers altogether.  Additionally, it is unclear whether “the first upper spacer” and “the second upper spacer” are portions of the “first, second and third upper spacers,” or if they are different spacers altogether.
Additionally, claim 12 recites “the sidewall of the other portions the bit line structure…” There is no support for an "other portions" in the claim, and it is unclear which portion the Applicant is including and excluding.
Claims 1-20 further recite “substantially parallel” and “substantially perpendicular.”  
The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how many degrees from parallel/perpendicular the layers need to be to meet the limitations of the claim. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is parallels/perpendiculars, and possible values of degrees), and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. 
Additionally, claim 16 recites “the gate structure extending in a first direction substantially…” It is unclear how a gate structure can extend in a first direction “substantially.” In addition to the reasons above regarding the indefiniteness of the term “substantially,” it is unclear how the adverb “substantially” is supposed to modify the verb “extending.”  For example, is the gate structure substantially extending in the first direction (i.e. the angle of the gate can extend in “almost” the same direction as the first direction to some unknown tolerance), or can the gate structure itself just “substantially” extend, but does not necessarily need to?  Appropriate correction is required.
Therefore, claims 1-20 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
For the purposes of Examination, claims 1-20 will be interpreted such that “the first lower spacer,” “the second lower spacer,” “the first upper spacer,” and “the second upper spacer” will be interpreted as “a first lower spacer of the first lower spacers,” “a second lower spacer of the second lower spacers,” “a first upper spacer of the first upper spacers,” and “a second upper spacer of the second lower spacers.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20160267949 A1, hereinafter Han) in view of Lee et al. (US 20190067294 A1, hereinafter Lee).
With regards to claim 1, Han discloses a semiconductor device (FIGS. 3A-3B) comprising: 
an active pattern (active region ACT) on a substrate; (substrate 100)
a gate structure (gate 200) buried at an upper portion of the active pattern; (See FIG. 3B) 
a bit line structure (bit line 300) on the active pattern; (See FIGS. 3A-3B) 
a lower spacer structure (at least spacers 410 and 430) covering a lower sidewall of the bit line structure; (See FIG. 3A) 
a contact plug structure (plug pad 610) on the active pattern and adjacent to the bit line structure; and 
a capacitor (intermediate plug pattern 620, a plug barrier pattern 630, and an upper contact plug 640) on the contact plug structure, (See FIG. 3A) wherein, the lower spacer structure includes first (spacer 410) and second lower spacers (spacer 430) that are sequentially stacked from the lower sidewall of the bit line structure in a horizontal direction that is substantially parallel to an upper surface of the substrate, (See FIG. 3A) the first lower spacer…contacts the lower sidewall of the bit line structure, but does not contact the contact plug structure, (See FIG. 3A) and the second lower spacer includes a material different from any of the materials of the first lower spacer.  (Paragraph [0074]: “the first inner bit line spacer 410a may include silicon nitride.” Paragraph [0094]: “For example, the first block bit line spacer 430a may include silicon oxide or silicon nitride.” Thus, the second spacer can include a different material than the first spacer)
Lee teaches wherein the first lower spacer includes an oxide (Paragraph [0052]: “In some embodiments, each of the first insulating spacer 152 and the second insulating spacer 156 may include an oxide layer, a nitride layer, or a combination thereof.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Han to have the oxide of Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that oxides and nitrides are two materials that are well-known in the art and can be substituted without undue experimentation. 

With regards to claim 2, Han in view of Lee teaches the semiconductor device of claim 1.
Lee further teaches wherein the first lower spacer includes an oxide.  (Paragraph [0052]: “In some embodiments, each of the first insulating spacer 152 and the second insulating spacer 156 may include an oxide layer, a nitride layer, or a combination thereof.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Han to have the oxide of Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that oxides and nitrides are two materials that are well-known in the art and can be substituted without undue experimentation. 

With regards to claim 3, Han in view of Lee teaches the semiconductor device of claim 1.
Lee further teaches wherein the second lower spacer includes a nitride. (Paragraph [0094]: “For example, the first block bit line spacer 430a may include silicon oxide or silicon nitride.”)

With regards to claim 4, Han in view of Lee teaches the semiconductor device of claim 1.
Han further teaches wherein the second lower spacer contacts the contact plug structure.  (See FIG. 3A) 

With regards to claim 5, Han in view of Lee teaches the semiconductor device of claim 1.
Han further teaches further comprising: 
an isolation pattern (bit line barrier pattern 320) covering the active pattern, wherein at least one of (a) the second lower spacer contacts the active pattern or (b) the second lower spacer contacts the isolation pattern.  (See FIG. 3A, showing the contact) 

With regards to claim 6, Han in view of Lee teaches the semiconductor device of claim 1.
Han further teaches wherein the bit line structure includes a first conductive pattern, (lower bit line electrode 330/DC plug 340)  a diffusion barrier, (bit line pattern 350) a second conductive pattern, (upper electrode 360) and a capping pattern (capping pattern 370) that are sequentially stacked in a vertical direction that is substantially perpendicular to the upper surface of the substrate, and the first conductive pattern includes polysilicon having n-type impurities.  (paragraph [0058]: “For example, the lower bit line electrode 330 may include polysilicon.”)

With regards to claim 7, Han in view of Lee teaches the semiconductor device of claim 6.
Han further teaches wherein the first lower spacer contacts a sidewall of the first conductive pattern.  (See FIG. 3B)

With regards to claim 8, Han in view of Lee teaches the semiconductor device of claim 1.
Han further teaches further comprising: 
an upper spacer structure (at least spacers 450, air gaps Ag, 450) covering an upper sidewall of the bit line structure.  (See FIG. 3A) 

With regards to claim 9, Han in view of Lee teaches the semiconductor device of claim 8.
Han further teaches wherein the upper spacer structure includes first, second, and third upper spacers (at least spacers 450, air gap Ag, and 440) that are sequentially stacked from the upper sidewall of the bit line structure in the horizontal direction, (Paragraph [0161]: “For example, the air-gaps Ag may be located between the inner bit line spacer 410, the block bit line spacer 430, the upper bit line spacer 450, and the outer bit line spacer 460.”) and the first upper spacer contacting the upper sidewall of the bit line structure includes a nitride.  (Paragraph [0155]: “…the first upper bit line spacer 450a may include silicon nitride.”) 

With regards to claim 10, Han in view of Lee teaches the semiconductor device of claim 9.
Han further teaches wherein the second upper spacer (air gap Ag) is an air spacer including air, and the third upper spacer includes a nitride.  (Paragraph [0101]: “For example, the first cover bit line spacer 440a may include silicon nitride.”) 

With regards to claim 11, Han in view of Lee teaches the semiconductor device of claim 9.
Han further teaches wherein upper surfaces of the second and third upper spacers are lower than an upper surface of the first upper spacer.  (see FIG. 3A, the spacer 450 is the highest layer)

With regards to claim 12, Han discloses a semiconductor device (FIGS. 3A-3B) comprising: 
an active pattern (active region ACT) on a substrate; (substrate 100)
a gate structure (gate 200) buried at an upper portion of the active pattern; (See FIG. 3B) 
a bit line structure (bit line 300) on the active pattern, (See FIGS. 3A-3B) the bit line structure including a first conductive pattern, (lower bit line electrode 330/DC plug 340)  a diffusion barrier, (bit line pattern 350) a second conductive pattern, (upper electrode 360) and a capping pattern (capping pattern 370) that are sequentially stacked in a vertical direction that is substantially perpendicular to an upper surface of the substrate; (See FIGS. 3A-3B) 
a lower spacer structure (at least spacers 410 and 430) covering a lower sidewall of the bit line structure; (See FIG. 3A) 
an upper spacer structure  (at least spacers 450, air gaps Ag, 450) on the lower spacer structure, the upper spacer structure covering a sidewall of other portions of the bit line structure; (See FIG. 3A)
a contact plug structure (plug pad 610) on the active pattern and adjacent to the bit line structure; (See FIG. 3A) and 
a capacitor  (intermediate plug pattern 620, a plug barrier pattern 630, and an upper contact plug 640) on the contact plug structure, wherein, the first conductive pattern includes polysilicon having n-type impurities,  (paragraph [0058]: “For example, the lower bit line electrode 330 may include polysilicon.”) and the second conductive pattern includes a metal, (Paragraph [0064]: “the upper bit line electrode 360 may include a metal.”) the lower spacer structure includes first (spacer 410) and second lower spacers (spacer 430) that are sequentially stacked from the sidewall of the at least a portion of the first conductive pattern in a horizontal direction that is substantially parallel to an upper surface of the substrate, the first lower spacer ….covers the sidewall of the at least a portion of the first conductive pattern, but does not contact the contact plug structure, (See FIG. 3A) the second lower spacer includes a nitride, (Paragraph [0094]: “For example, the first block bit line spacer 430a may include silicon oxide or silicon nitride.”) and contacts the contact plug structure, (See FIG. 3A) and the sidewall of the other portions of the bit line structure includes a nitride.  (Paragraph [0350]: “the intermediate bit line pattern 350 may include a metal silicide.”)
However, Han does not explicitly teach the first lower spacer includes an oxide.
Lee further teaches wherein the first lower spacer includes an oxide.  (Paragraph [0052]: “In some embodiments, each of the first insulating spacer 152 and the second insulating spacer 156 may include an oxide layer, a nitride layer, or a combination thereof.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Han to have the oxide of Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that oxides and nitrides are two materials that are well-known in the art and can be substituted without undue experimentation. 

With regards to claim 13, Han in view of Lee teaches the semiconductor device of claim 12.
Han further teaches wherein the first lower spacer contacts the sidewall of the at least a portion of the first conductive pattern.  (See FIG. 3A) 

With regards to claim 14, Han in view of Lee teaches the semiconductor device of claim 12.
Han further teaches wherein the upper spacer structure includes first, second, and third upper spacers (at least spacers 450, air gap Ag, and 440) that are sequentially stacked in the horizontal direction, and the first upper spacer of the upper spacer structure contacts the sidewall of the other portions of the bit line structure.  (See FIG. 3A) 

With regards to claim 15, Han in view of Lee teaches the semiconductor device of claim 14.
Han further teaches wherein the second upper spacer is an air spacer including air, (air gap Ag) and the third upper spacer includes a nitride. (Paragraph [0101]: “For example, the first cover bit line spacer 440a may include silicon nitride.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812